Citation Nr: 1032175	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-49 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1954 to September 
1968.  He died in January 2009.  The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the claim sought.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During his lifetime, the Veteran had no established service-
connected disabilities.

2.  The Certificate of Death indicates that the Veteran died in 
January 2009 from sudden death, probably due to arrhythmia, as a 
consequence of end-stage chronic obstructive pulmonary disease 
(COPD).  An autopsy was not performed.

3.  The Veteran was diagnosed with a first degree 
atrioventricular block in service; the only medical opinion on 
the question of whether there exists a medical nexus between this 
diagnosis and the Veteran's death weighs against the claim.




CONCLUSION OF LAW

A disability incurred during or aggravated by service did not 
cause or contribute substantially or materially to the Veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide.  

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States 
Court of Appeals for Veterans Claims (Court) addressed the 
application of 38 U.S.C.A. § 5103(a) in the context of a claim 
for dependency and indemnity compensation (DIC) benefits under 38 
U.S.C.A. § 1310.  The Court held that, because the RO's 
adjudication of a DIC claim hinges first on whether a veteran was 
service-connected for any condition during his lifetime, the 
notice in such a claim must include, inter alia, a statement of 
the conditions (if any) for which a veteran was service-connected 
at the time of his or her death.  Id. at 352-53.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, the RO provided notice to the appellant in an May 
2009 pre-rating letter regarding what information and evidence 
was needed to substantiate the appellant's claim of service 
connection for the cause of the Veteran's death, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  This 
letter also informed the appellant as to disability ratings and 
effective dates, in accordance with Dingess/Hartman.  The letter 
was also compliant with Hupp, as it informed the appellant that 
the Veteran was not service connected for any disabilities.  The 
September 2009 RO rating decision reflects the initial 
adjudication of the claim after issuance of the May 2009 letter.  
Accordingly, no further development is required with respect to 
the duty to notify.

The record additionally reflects that VA has made reasonable 
efforts to obtain or to assist in obtaining all relevant records 
pertinent to the claim on appeal.  Pertinent medical evidence 
associated with the claims file consists of service and private 
treatment records, and the report of a September 2009 expert 
opinion.  The Board finds that no additional RO action to further 
develop the record in connection with this claim is warranted.  
Hence, the case is ready for adjudication.

Analysis

In May 2009, the appellant filed an application claiming 
entitlement to service connection for the cause of the Veteran's 
death, based on her status as the surviving spouse of a veteran.  
She argues, inter alia, that the Veteran's first degree 
atrioventricular block, first diagnosed in service, caused or 
materially  contributed to his death.

The Board has reviewed all the evidence in the claims file, which 
includes the Veteran's service treatment records and private 
medical records, a VA medical opinion, and the appellant's 
written contentions.  Although there is an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate her claim and what the evidence in the 
claim file shows, or fails to show, with respect to her claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for the cause of the veteran's death may be 
granted if a disability from a disease or an injury incurred in 
or aggravated by service either caused or contributed 
substantially or materially to his death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  A service-connected disability will be 
considered as the principal cause of death when the disability, 
singly or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R.           § 3.312(c).  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection. 
 38 C.F.R. § 3.312(c).
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

As indicated above, the Veteran died in January 2009.  His death 
certificate indicates that he died from "sudden death, probably 
due to arrhythmia" as a consequence of COPD.  Hypertension and 
diabetes mellitus, type II, were listed as other significant 
conditions contributing to death but not resulting in the 
underlying cause.  An autopsy was not performed.

At the time of the Veteran's death, service connection was not in 
effect for any disabilities.

Service treatment records dated in 1951 document a finding of 
glucosuria.  No hyperglycemia was found, and further testing 
revealed no diabetes mellitus.  A November 1956 note indicated 
that the Veteran had a clear cut case of renal glycosuria, and 
needed no further investigation or treatment at that time.  On 
December 1967 flight physical, the physician also ruled out 
diabetes mellitus.

Also in December 1967, the Veteran had an occurrence of sharp 
chest pains.  On several occasions in service, 
electrocardiographic (ECG) testing revealed a prolonged, first-
degree atrioventricular block.

At retirement from service in May 1968, the Veteran noted a 
history of chest pains, as well as a history of sugar in his 
urine.  The examining physician explained that the Veteran had a 
first degree atrioventricular block, and subsequent ECGs were 
within normal limits.  The physician also noted that the Veteran 
had glucosuria, with a low renal threshold, but no diabetes.  On 
his Report of Medical History, the Veteran denied a chronic 
cough, but he indicated that he had shortness of breath. 

Post-service, relevant private medical records reflect that the 
Veteran was diagnosed with COPD in late-1986, but was not 
diagnosed or treated for COPD again until September 1999, after 
the Veteran suffered from chronic bronchitis for several months.

In March 1993, the Veteran was hospitalized for chest pains.  He 
was diagnosed with chest pain and a first degree atrioventricular 
block, not progressive.  At a follow-up examination in April 
1993, his chest was clear to auscultation.  Cardiac had regular 
rate and rhythm.  The private medical records reflect that the 
Veteran continued to have normal cardiovascular examinations 
through September 2008.

The Veteran was first diagnosed with hypertension in December 
1993 and diabetes mellitus, type II, in April 1999.  While both 
conditions are listed on the death certificate as contributory 
factors in the Veteran's demise, neither condition is shown to 
have been due to service and an overview of the record as a whole 
does not demonstrate that such conditions caused or contributed 
substantially or materially to his death, as required under 38 
U.S.C.A. § 1310 and 38 C.F.R. § 3.312, as will be further 
discussed below. 

VA obtained an expert medical opinion regarding the relationship 
between the in-service diagnoses of first-degree atrioventricular 
block and renal glycosuria and the Veteran's death.  The 
physician reviewed the Veteran's service treatment records, 
private medical records, and all other evidence of record.  The 
physician first opined that the Veteran's diabetes mellitus was 
not caused by or a result of service.  He explained that an in-
service finding of glucosuria led to a comprehensive evaluation 
for diabetes, including a glucose tolerance test.  The results of 
this definitive test for diabetes documented that the Veteran had 
a low renal threshold without a diagnosis of diabetes.  The 
physician found that there was no basis in medical fact to assert 
that a low renal threshold for glucose contributed materially to 
the death of the Veteran or the onset of the Veteran's diabetes 
mellitus.

Thereafter, the physician opined as to whether the Veteran's 
death was due to or a result of his first degree atrioventricular 
block that was diagnosed in service.  After a full review of the 
evidence of record, including service treatment records and 
private treatment records, the physician found that a first 
degree atrioventricular block did not cause or result in the 
Veteran's death.  The physician noted that the death certificate, 
in fact, did not actually identify the cause of death with any 
precision.  No records were identified documenting the medically 
relevant events at the time of death.  No autopsy was performed.  
The physician noted that the death certificate listing of 
"sudden death" was actually a description, not a diagnosis.  
"Probably from arrhythmia" was considered a speculative 
statement, without any documented rationale.  In fact, the 
physician found that the cause of death could not be determined 
from the records provided in the claims file.  In the absence of 
any relevant records, the physician found that is was less likely 
than not that the first degree atrioventricular block played a 
material role in the death of the Veteran, as it had been present 
for over 40 years, without any ill effect.

The Board finds this physician's opinions to be competent and 
credible as he is qualified to render such opinions.  Moreover, 
prior to doing so, he reviewed the claims file in detail, to 
include the service treatment records, private medical records, 
and the appellant's argument.  He also offered a complete 
rationale for each opinion.

The Board concludes that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death for the reasons 
stated below.

The evidence of record does not indicate that the Veteran's COPD 
is related to service.  Although the Veteran did complain of 
shortness of breath at separation, this was related to his 
complaints of chest pains, which were not noted to be due to any 
type of pulmonary disease.  Further, the Veteran was not 
diagnosed with COPD in service or until 1986.  While not a 
dispositive factor, a significant lapse in time between service 
and post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The almost 20-year period between 
separation and diagnosis of COPD, as well as a lack of COPD 
symptomatology during service, are strong evidentiary factors 
that the Veteran's COPD was not incurred or aggravated during 
service.  Moreover, the appellant has not claimed that the 
Veteran experienced continuous respiratory symptomatology since 
discharge from service until his death in 2006.  

The Board also finds that the Veteran's first degree 
atrioventricular block did not play a material or substantial 
causative role in the death of the Veteran.  Indeed, the only 
medical opinion on the question of whether there exists a medical 
nexus between this diagnosis and the Veteran's death weighs 
against the claim.  The Board acknowledges that the Veteran was 
clearly diagnosed with a first degree atrioventricular block in 
service.  A physician found, however, that the Veteran's first 
degree atrioventricular block did not materially or substantially 
cause or contribute to the Veteran's death.  

The Veteran's representative argues that the physician's opinion 
did not adequately discuss the effect of the Veteran's first 
degree atrioventricular block on his heart.  The Board disagrees.  
First, the Veteran's representative asserts that an 
atrioventricular block is one that specifically interrupts the 
rhythm of the heartbeat and gets progressively worse over time.  
The evidence of record, however, clearly reflects that the 
Veteran's atrioventricular block was not progressive.  Indeed, a 
March 1993 private medical record reflecting complaints of acute 
chest pains note that the symptoms had a sudden onset.  The 
diagnosis expressly noted the AV heart block was not progressive.  
Furthermore, the Certificate of Death only speculatively 
attributes the Veteran's demise to arrhythmia.  In opining that 
the Veteran's first degree atrioventricular block did not 
materially cause or contribute to the Veteran's death, the 
physician considered whether arrhythmia was even related to the 
Veteran's cause of death, and the physician concluded that the 
finding was too speculative to reach that conclusion.  Even if it 
were, the physician further found that the first degree 
atrioventricular block did not contribute to the Veteran's death 
because the Veteran's block had been in existence for over 40 
years with no negative effects.  Thus, it was less likely than 
not that it had any causative relationship to the Veteran's 
death.

For the reasons and bases expressed above, the Board concludes 
that the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of the 
Veteran's death.  In so concluding, the Board in no way minimizes 
the Veteran's many years of honorable service to the United 
States.  The Board, however, is obligated to decide cases based 
on the law and the evidence, and not on equity.  See Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


